—Order, Supreme Court, New York County (Barry Cozier, J.), entered May 27, 1999, which granted defendants’ motion for summary judgment dismissing plaintiffs claims for recovery of additional sums under reinsurance contracts, unanimously affirmed, with costs.
In light of our previous decision interpreting the applicable reinsurance language and rejecting plaintiffs reliance on the “follow the fortunes” doctrine with respect to its decision to allocate separate claims to reinsurance as a single loss, the IAS Court correctly concluded that plaintiff cannot meet its burden of establishing a single unifying cause for its separate claims to justify the submission of the policyholder’s distinct claims as a single loss for purposes of the reinsurance policies (Travelers Cas. & Sur. Co. v Certain Underwriters at Lloyd’s, 263 AD2d 368). The IAS Court properly relied on competent documentary evidence that had been prepared by plaintiff in connection vdth the underlying litigation demonstrating that plaintiffs settlement with the policyholder encompassed numerous distinct claims arising from unrelated polluting activities and damages at numerous sites throughout the United States that were not linked by a common origin. Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.